DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0120615).
Regarding claim 1, Wang discloses a touch structure, comprising: 
at least one touch electrode strip (2 in fig. 2 and in fig. 5), each touch electrode strip including a plurality of electrically connected touch electrodes (see four horizontal, connected touch electrodes in fig. 2); 
at least one touch electrode including: 
a first conductive layer (21, fig. 6A) including at least one first conductive unit (21 fig. 6A); 
a second insulating layer (5, fig. 6A) covering the first conductive layer, the second insulating layer being provided with at least one through hole (51, fig. 6A) therein to expose a portion of each first conductive unit; 
a second conductive layer (22, fig. 6A) formed on the second insulating layer, the second conductive layer including at least one second conductive unit (22, fig. 6A); and 
at least one conductive connection portion (connection between first and second conductive units 21 and 22 in hole 51 in fig. 6A), each conductive connection portion being disposed in one through hole (fig. 6A), and two ends of the conductive connection portion being connected to one second conductive unit and one first conductive unit, respectively (fig. 6A).  
Regarding claim 2, Wang discloses wherein first conductive unit has first overlapping portions (see fig. 6A; wherein conductive units 21 and 22 overlap), second conductive unit has second overlapping portions (see fig. 6A; wherein conductive units 21 and 22 overlap), orthographic projections of the second overlapping portions and the first overlapping portions on the second insulating layer coincide (see fig. 6A), and the conductive connection portion connects a first overlapping portion and a second overlapping portion (fig. 6A).  
Regarding claim 3, Wang discloses wherein the at least one first conductive unit and the at least one second conductive unit are arranged in at least one row (see fig. 2), and each first conductive unit and each second conductive unit in each row are alternately arranged in a first direction (see fig. 2 and fig. 6A; further wherein the first direction in the X direction);Amendment Dated: June 30, 2021 
orthographic projections of a first overlapping portion of the first conductive unit and a second overlapping portion of a second conductive unit that is adjacent to the first conductive unit in the first direction on the second insulating layer coincide (fig. 6A), and the first overlapping portion and the second overlapping portion are connected through a conductive connection portion (fig. 6A).  
Regarding claim 4, Wang discloses wherein first conductive unit includes a first conductive body (21, fig. 6A) extending in the first direction, and the first conductive body has first overlapping portions (fig. 6A); and 
second conductive unit includes a second conductive body (22, fig. 6A) extending in the first direction, and the second conductive body has second overlapping portions (fig. 6A); 
wherein orthographic projections of a first overlapping portion of the first conductive body and a second overlapping portion of a second conductive body that is adjacent to the first conductive body in the first direction on the second insulating layer coincide, and the first overlapping portion and the second overlapping portion are connected through the conductive connection portion (see fig. 6A).  
Regarding claim 5, Wang discloses wherein the first conductive unit further includes a first electrical connection body (see area between holes in conductive unit 21 in fig. 6A) extending in a second direction (e.g. Y direction), and the first electrical connection body is connected to the first conductive body (area of conductive unit 21 under the holes in fig. 6A); and 
the second conductive unit further includes a second electrical connection body (see area between holes in conductive unit 22 in fig. 6A) extending in the second direction (Y direction), and the second electrical connection body is connected to the second conductive body (area of conductive unit 21 under the holes in fig. 6A); and the second direction and the first direction intersect (fig. 5-7).  
Regarding claim 10, Wang discloses wherein the second direction and the first direction are perpendicular to each other (see fig. 5-7).  
Regarding claim 12, Wang discloses wherein the touch electrode further includes a conductive frame (001, fig. 3) surrounding and electrically connecting each first conductive unit and each second conductive unit included in the touch electrode (see fig. 3).  
Regarding claim 13, Wang discloses a first insulating layer (6, fig. 6B), the first insulating layer being located on a side of the first conductive layer facing away from the second insulating layer (see fig. 6A-B, 7).  
Regarding claim 14, Wang discloses further comprising a protective layer covering the second conductive layer (para. 73).  
Regarding claim 15, Wang discloses wherein the at least one touch electrode strip includes: 
a first touch electrode strip (2, fig. 2)including a plurality of first touch electrodes arranged in a third direction (e.g. X direction), the first touch electrodes being electrically connected (see fig. 2); and 
a second touch electrode strip (3, fig. 2) including a plurality of second touch electrodes arranged in a fourth direction (Y direction), the second touch electrodes being electrically connected (fig. 2); 
wherein the fourth direction and the third direction intersect (fig. 2), first touch electrode and second touch electrode are insulated from each other (para. 37), and at least one of the first touch electrode and the second touch electrode is the touch electrode (fig. 2).  
Regarding claim 16, Wang discloses a plurality of first bridge portions (see horizontal bridge connections in fig. 2 and fig. 7); 
A plurality of second bridge portions (see vertical bridge connections in fig. 2 and fig. 7); 
plurality of intermediate insulating layers disposed in a same layer as the second insulating layer (para. 46), each intermediate insulating layer being disposed between a first bridge and a respective second bridge portion (para. 46-47, 49)
the first touch electrode and the second touch electrode have a gap therebetween, adjacent first touch electrodes are electrically connected through a first bridge portion Amendment Dated: June 30, 2021 and adjacent second touch electrodes are electrically connected through a second bridge portion (see fig. 2 and fig. 7); 
the first bridge portion and one of the first conductive unit and the second conductive unit are disposed in a same layer, and the second bridge portion and another of the first conductive unit and the second conductive unit are disposed in a same layer (para. 46-47, 49)
Regarding claim 17, Wang discloses wherein the first bridge portion and a second conductive unit of the first touch electrode are disposed in a same layer (see fig. 2 and para. 47), and the first bridge portion is connected to second conductive units of adjacent first touch electrodes (fig. 2 and para. 47); and 
the second bridge portion and a first conductive unit of the second touch electrode are disposed in a same layer (fig. 2-3 and para. 47), and the second bridge portion is connected to first conductive units of adjacent second touch electrodes (fig. 2-3 and para. 47); or the second bridge portion and a first conductive unit of the second touch electrode are disposed in a same layer, and the second bridge portion is connected to second conductive units of adjacent second touch electrodes through via holes in the intermediate insulating layer.  
Regarding claim 18, Wang discloses a touch display panel (para. 73), comprising the touch structure according to claim 1  
Regarding claim 19, Wang discloses a touch display apparatus, comprising the touch display panel according to claim 18 (para. 73).  

Allowable Subject Matter
Claims 6-9, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628